Case: 18-12855     Date Filed: 01/22/2020   Page: 1 of 22


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-12855
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 0:16-cv-63017-WPD



ERIC WATKINS,

                                                                Plaintiff-Appellant,

                                      versus

MARK PINNOCK,
Broward Sheriff’s Office Deputy,
ELIAS PINO,
Broward Sheriff’s Office Deputy,
LUIS GALINDEZ,
Broward Sheriff’s Office Deputy,
STEVIE THOMAS,
Broward Sheriff's Office Deputy,
DANNY POLK,
Broward Sheriff’s Office Deputy, et al.,

                                                             Defendants-Appellees,

BROWARD COUNTY JAIL MEDICAL STAFF, et al.,

                                                                         Defendants.
              Case: 18-12855     Date Filed: 01/22/2020    Page: 2 of 22


                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                 (January 22, 2020)

Before JORDAN, ROSENABUM and NEWSOM, Circuit Judges.

PER CURIAM:

      Eric Watkins, proceeding pro se, appeals following a jury’s verdict in his

42 U.S.C. § 1983 action in favor of Broward Sheriff’s Office (BSO) Jail Deputies

Mark Pinnock, Elias Pino, Luis Galindez, Stevie Thomas, Danny Polk, and

Gregory Gordon. On appeal, Watkins argues that the district court erred by (1)

dismissing Counts III and IV of his fifth amended complaint, in which he alleged

deliberate indifference to a serious medical need, in violation of the Fourteenth

Amendment; (2) dismissing Count V, in which he alleged a widespread custom or

practice of deliberate indifference to the use of excessive force against BSO

pretrial detainees, in violation of the Fourteenth Amendment; and (3) granting

summary judgment in favor of the deputies on Count VI, in which he alleged an

unreasonable strip search, in violation of the Fourth Amendment. Further, Watkins

claims that the district court abused its discretion by precluding his late-disclosed

witnesses, denying his motions for appointment of counsel and continuance, and

committing numerous evidentiary errors at trial. Finally, Watkins asserts that the


                                           2
              Case: 18-12855      Date Filed: 01/22/2020    Page: 3 of 22


court erred in its jury instructions. As the facts of this case are familiar to the

parties and the issues presented are legion, we’ll dive right into the merits of

Watkins’s appeal, addressing each issue in turn.

                                            I

                                           A

      “We review de novo the district court’s grant of a motion to dismiss under

[Federal Rule of Civil Procedure] 12(b)(6) for failure to state a claim, accepting the

allegations in the complaint as true and construing them in the light most favorable

to the plaintiff.” Butler v. Sheriff of Palm Beach Cty., 685 F.3d 1261, 1265 (11th

Cir. 2012) (quotation omitted). The complaint must contain enough facts to “raise

a right to relief above the speculative level.” Id. (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). Pro se pleadings are liberally construed and

held to less stringent standards than those drafted by lawyers. Jones v. Fla. Parole

Comm’n, 787 F.3d 1105, 1107 (11th Cir. 2015).

      “[A] district court must grant a plaintiff at least one opportunity to amend

[his] claims before dismissing them if it appears a more carefully drafted complaint

might state a” sufficient claim for relief. Silva v. Bieluch, 351 F.3d 1045, 1048–49

(11th Cir. 2003) (internal quotation marks and citation omitted). Leave to amend a

complaint is futile when the complaint as amended would still be properly




                                            3
              Case: 18-12855     Date Filed: 01/22/2020   Page: 4 of 22


dismissed or be immediately subject to summary judgment for the defendant. Hall

v. United Ins. Co. of Am., 367 F.3d 1255, 1263 (11th Cir. 2004).

      A pretrial detainee’s claim of deliberate indifference to a serious medical

need falls under the Fourteenth Amendment’s Due Process Clause. Mann v. Taser

Int’l, Inc., 588 F.3d 1291, 1306 (11th Cir. 2009). “[S]ubstantive due process

prevents the government from engaging in conduct that shocks the conscience, or

interferes with rights implicit in the concept of ordered liberty.” United States v.

Salerno, 481 U.S. 739, 746 (1987) (internal quotation marks and citations omitted).

“To prevail on a deliberate indifference to serious medical need claim, [a plaintiff]

must show: (1) a serious medical need; (2) the defendants’ deliberate indifference

to that need; and (3) causation between that indifference and the plaintiff’s injury.”

Mann, 588 F.3d at 1306–07.

      “A serious medical need is one that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person would easily

recognize the necessity for a doctor’s attention.” Id. at 1307 (internal quotation

marks and citation omitted). “[I]f left unattended,” a serious medical need “poses a

substantial risk of serious harm.” Id. (quotation marks and citation omitted). “[T]o

prove that a [defendant] acted with deliberate indifference, [a plaintiff] must show:

(1) subjective knowledge of a risk of serious harm; (2) disregard of that risk; and




                                          4
              Case: 18-12855     Date Filed: 01/22/2020    Page: 5 of 22


(3) conduct that is more than mere negligence” or a “mistake in judgment.” Id. at

1307–08 (internal quotation marks and citation omitted).

                                           B

      Here, the district court did not err in dismissing Counts III and IV with

prejudice. Even assuming that Watkins sufficiently alleged a serious medical need,

his assertion that the medical staff were deliberately indifferent to that need is

belied by his own factual allegations indicating that several nurses, on multiple

occasions, observed his injuries and listened to his concerns. Moreover, the court

properly determined that his proposed amendments would not have cured the

deficiencies in his fifth amended complaint. Watkins was allowed to amend his

complaint as applied to the nurses previously, and his new proposed

amendments—adding allegations that he told the nurses he could not sit without

pain and could only walk slowly—would not have cured the complaint’s

fundamental defects. Silva, 351 F.3d at 1048–49; Hall, 367 F.3d at 1263.

                                           II

                                           A

      A plaintiff cannot raise a claim of municipal liability under 42 U.S.C. § 1983

based on the doctrine of respondeat superior. Grech v. Clayton Cty., Ga., 335
F.3d 1326, 1329 (11th Cir. 2003). Rather, a plaintiff must “identify a municipal

policy or custom that caused [his] injury.” Id. (alteration in original) (internal


                                           5
              Case: 18-12855     Date Filed: 01/22/2020   Page: 6 of 22


quotation marks and citation omitted). To establish a municipal policy, the

plaintiff must “identify either (1) an officially promulgated [municipal] policy or

(2) an unofficial custom or practice of the [municipality] shown through the

repeated acts of a final policymaker for the” municipality. Id.

      To prove § 1983 liability based on an unofficial custom or practice, “a

plaintiff must establish a widespread practice that . . . is so permanent and well

settled as to constitute a custom or usage with the force of law.” Brown v. City of

Fort Lauderdale, 923 F.2d 1474, 1481 (11th Cir. 1991) (internal quotation marks

and citation omitted). We have stated that, “for constitutional violations to be

sufficiently ‘widespread’ for a governmental supervisor to be held liable, they need

occur with frequency.” Holloman ex rel. Holloman v. Harland, 370 F.3d 1252,

1294 (11th Cir. 2004) (quotation omitted).

                                          B

      Here, the district court did not err in dismissing Count V with prejudice, as

Watkins failed to sufficiently allege that the BSO had a widespread custom or

practice of allowing its deputies to use excessive force against pretrial detainees.

Although he claimed that numerous pretrial detainees had filed complaints about

excessive force, he only marshalled one additional example of such a filing in his

complaint. Watkins’s conclusory allegations are insufficient to survive dismissal.

Moreover, the court gave Watkins several chances to amend his complaint as to


                                           6
              Case: 18-12855     Date Filed: 01/22/2020    Page: 7 of 22


this count and properly determined that his repeated failure to state a claim for

relief evidenced the futility of any additional amendments.

                                          III

                                           A

      We review de novo a district court’s grant of summary judgment based on

qualified immunity. See Fils v. City of Aventura, 647 F.3d 1272, 1287 (11th Cir.

2011). “[T]he principle of qualified immunity . . . shield[s] government officials

performing discretionary functions from exposure to damages liability unless their

conduct violated clearly established statutory or constitutional rights of which a

reasonable person would have known.” Anderson v. Creighton, 483 U.S. 635,

647–48 (1987) (citation omitted). When resolving questions of qualified immunity

at summary judgment, we ask two questions: (1) whether—when taking the facts

in the light most favorable to the plaintiff—the officer violated the plaintiff’s

federal rights; and (2) whether those rights were “clearly established” when the

violation occurred. Tolan v. Cotton, 572 U.S. 650, 655–56 (2014). “Courts have

discretion to decide the order in which to engage these two prongs,” but they may

not, under either prong, “resolve genuine disputes of fact in favor of the party

seeking summary judgment.” Id. at 656.

      Under the second prong, a “right is clearly established if a concrete factual

context [exists] so as to make it obvious to a reasonable government actor that his


                                           7
              Case: 18-12855     Date Filed: 01/22/2020    Page: 8 of 22


actions violate federal law.” Fils, 647 F.3d at 1291 (alteration in original) (internal

quotation marks and citation omitted). We have stated that a government actor is

not entitled to qualified immunity when his conduct “lies so obviously at the very

core of what the Fourth Amendment prohibits that the unlawfulness of the conduct

was readily apparent to” him. Id. (internal quotation marks and citation omitted).

      “[P]risoners retain a constitutional right to bodily privacy.” Fortner v.

Thomas, 983 F.2d 1024, 1030 (11th Cir. 1993). We have stated that the Fourth

Amendment does not require reasonable suspicion for body cavity inspection

searches in detention facilities, and it is not a violation of the Fourth Amendment

to strip search an arrestee as part of the booking process, so long as it is done in a

non-abusive and reasonable manner. Powell v. Barrett, 541 F.3d 1298, 1308, 1314

(11th Cir. 2008) (en banc).

                                           B

      Here, the district court did not err in granting summary judgment on

Count VI, as the deputies were entitled to qualified immunity. Given precedent

indicating that a reasonable visual body cavity search of an inmate during the

booking process is not a violation of the Fourth Amendment, see, e.g., Powell, 541
F.3d at 1308, 1314, we cannot say that a reasonable officer in the deputies’

position would have believed that a strip search was unjustified or violated

Watkins’s Fourth Amendment rights: The search was conducted by all men in a


                                           8
              Case: 18-12855     Date Filed: 01/22/2020    Page: 9 of 22


dedicated strip-search room, Watkins had been singing a song with violent and

threatening lyrics, and he admits that he had been arguing with Deputy Pinnock as

he was escorted to the jail.

                                          IV

                                          A

      We review the exclusion of late-disclosed witnesses for an abuse of

discretion. Romero v. Drummond Co., 552 F.3d 1303, 1321 (11th Cir. 2008). We

“consider the explanation for the failure to disclose the witness, the importance of

the testimony, and the prejudice to the opposing party [if the witness had been

allowed to testify.]” Id. (alteration in original) (quotation marks and citation

omitted).

                                          B

      Here, the district court did not abuse its discretion in excluding several

late-disclosed witnesses. The court set a discovery deadline for December 20,

2017 and an initial trial date of April 16, 2018, but Watkins did not serve his Rule

26(e) supplemental disclosures until March 30, 2018, months after the deadline and

only two weeks before the scheduled trial date. And, one of Watkins’s late-

disclosed witnesses was ultimately allowed to testify, as the court found that the

deputies would not be prejudiced by her relevant testimony. The court was within

its discretion to find that the rest of Watkins’s late-disclosed witnesses lacked


                                           9
              Case: 18-12855     Date Filed: 01/22/2020    Page: 10 of 22


relevant testimony, and that their untimely disclosure shortly before the trial date

would have been prejudicial.

                                           V

                                           A

      We review the denial of a motion for appointment of counsel for abuse of

discretion. Bass v. Perrin, 170 F.3d 1312, 1319 (11th Cir. 1999).

      “A plaintiff in a civil case has no constitutional right to counsel.” Id. at

1320. Appointment of counsel in a civil case is “a privilege justified only by

exceptional circumstances, such as the presence of facts and legal issues [which]

are so novel or complex as to require the assistance of a trained practitioner.”

Kilgo v. Ricks, 983 F.2d 189, 193 (11th Cir. 1993) (alteration in original) (internal

quotation marks and citation omitted). “The key is whether the pro se litigant

needs help in presenting the essential merits of his . . . position to the court.” Id.

“Where the facts and issues are simple, he . . . usually will not need such help.” Id.

The following factors are considered when determining whether exceptional

circumstances exist: “(1) the type and complexity of the case; (2) whether the

[litigant] is capable of adequately presenting his case; (3) whether the [litigant] is

in a position to [adequately investigate] the case; and (4) whether the evidence will

consist in large part of conflicting testimony so as to require skill in the

presentation of evidence and in cross examination.” See Ulmer v. Chancellor, 691


                                           10
             Case: 18-12855     Date Filed: 01/22/2020    Page: 11 of 22
F.2d 209, 213 (5th Cir. 1982) (citations omitted); see also Fowler v. Jones, 899
F.2d 1088, 1096 (11th Cir. 1990) (recognizing that the Fifth and Eleventh Circuits

apply “the same ‘exceptional circumstances’ standard” and finding no exceptional

circumstances, when, among other factors, the plaintiff’s claims were

straightforward and based mostly on incidents he witnessed).

                                          B

      Here, the district court was within its broad discretion to deny Watkins’s

motion for appointment of counsel based on its finding that there were no

extraordinary circumstances in this case. His claims for relief were neither novel

nor complex, they almost exclusively involved incidents he witnessed himself, and

he submitted an extensive complaint, successfully defended against summary

judgment on Count II, thoroughly responded to the defendant’s motions, and filed

three appellate briefs.

                                          VI

                                          A

      “We review the disposition of requests for trial continuances for abuse of

discretion.” United States v. Bowe, 221 F.3d 1183, 1189 (11th Cir. 2000). “The

denial of a continuance is within the broad discretion of the district court and will

not be overturned unless arbitrary or unreasonable.” Hashwani v. Barbar, 822
F.2d 1038, 1040 (11th Cir. 1987). In reviewing a denial of a request for a


                                          11
             Case: 18-12855     Date Filed: 01/22/2020    Page: 12 of 22


continuance, we consider several factors, including (1) the diligence of the party

requesting the continuance to ready the case prior to hearing date; (2) the likeliness

“that the need for a continuance could have been met if the continuance had been

granted”; (3) “the extent to which granting the continuance would have

inconvenienced the court and the opposing party, including its witnesses”; and (4)

“the extent to which the appellant might have suffered harm as a result of the . . .

denial.” Id. (quoting United States v. 2.61 Acres of Land, 791 F.2d 666 (9th Cir.

1985)).

                                          B

      Here, the district court did not abuse its discretion in denying a continuance.

The trial date had already been scheduled around several of the deputies’

scheduling conflicts, and Watkins had affirmed that he would be ready by that

date. Additionally, the arresting officers Watkins wanted to subpoena—the reason

he requested a continuance—were not relevant to the issues at trial, as the deputies

had stipulated to the testimony those officers would have presented. Rescheduling

the trial would have inconvenienced the court and the deputies, and Watkins has

failed to show that he suffered any harm as a result of the denial of his motion.




                                          12
             Case: 18-12855     Date Filed: 01/22/2020    Page: 13 of 22


                                         VII

                                          A

      “We review evidentiary rulings for an abuse of discretion.” Adams v.

Austal, U.S.A., L.L.C., 754 F.3d 1240, 1248 (11th Cir. 2014). “The district court

has wide discretion in determining the relevance of evidence produced at trial.”

Cabello v. Fernandez-Larios, 402 F.3d 1148, 1161 (11th Cir. 2005). “We overturn

evidentiary rulings only when the moving party has proved a substantial prejudicial

effect.” Judd v. Rodman, 105 F.3d 1339, 1341 (11th Cir. 1997).

                                          1

      The Federal Rules of Evidence provide that a district court “should exercise

reasonable control over the mode and order of examining witnesses and presenting

evidence so as to: (1) make those procedures effective for determining the truth;

(2) avoid wasting time; and (3) protect witnesses from harassment or undue

embarrassment.” Fed. R. Evid. 611(a). Further, Federal Rule of Evidence 404(b)

prohibits the introduction of prior bad acts to prove a defendant’s bad character or

that he acted in conformity therewith, but such evidence may be introduced to

demonstrate—among other things—a defendant’s motive or pattern. Cross-

examination is limited to the subject matter of the preceding direct examination

and issues regarding the credibility of the witness. Id. at 611(b). The district court,

however, has discretion to determine the scope of questioning allowed on cross-


                                          13
              Case: 18-12855     Date Filed: 01/22/2020    Page: 14 of 22


examination. United States v. Jones, 913 F.2d 1552, 1564 (11th Cir. 1990).

Finally, a lay witness may only offer opinions that are “rationally based on [his]

perception.” Fed. R. Evid. 701(a).

                                            2

        Here, Watkins contests the district court’s evidentiary rulings regarding (1)

evidence of the deputies’ prior conduct, including their disciplinary histories and

prior uses of excessive force; (2) the introduction of police policies and internal

affairs letters; and (3) the deputies’ financial status. The district court did not

abuse its discretion in sustaining the deputies’ objections, excluding irrelevant or

improper evidence, and limiting the scope of Watkins’s questions as to these

issues. Watkins himself admitted that the evidence of prior conduct would

demonstrate the deputies’ “[j]ob character,” which is prohibited under Federal Rule

of Evidence 404(b). Additionally, the court allowed Watkins to read portions of a

departmental policy manual and his internal affairs letters at trial. Finally, the

court was within its discretion to sustain an objection to questions about the

deputies’ financial status, when no case for liability had yet been presented to the

jury.

                                            3

        Watkins also argues that the district court erred by preventing him from

asking Deputy Galindez about (1) why his prior statements mentioned nothing


                                           14
             Case: 18-12855     Date Filed: 01/22/2020   Page: 15 of 22


about being informed by booking staff that Watkins was unruly or disruptive; (2)

why certain records had not been disclosed; and (3) whether Galindez had

conferred with his lawyers about the facts of the case. He also argues that he was

wrongly prevented from impeaching Deputies Thomas and Pino and Lieutenant

James about how their prior statements and reports had not stated that he was

violent or disruptive.

      None of the district court’s rulings with respect to these issues was an abuse

of discretion. Deputy Galindez had no personal knowledge of why certain records

were not disclosed to Watkins, and any of his communications with his lawyers

were squarely covered by attorney-client privilege. With respect to Watkins’s

attempts to impeach numerous officers based on alleged omissions of critical

information about his violent/unruly behavior in their prior statements or reports,

the district court continuously explained that the mere fact that certain statements

were not included in a report is not cause for impeachment by omission—the

reports were admitted into evidence, and Watkins was allowed to discuss any

relevant omissions during closing.

                                          4

      Watkins further argues that the court erred by allowing Deputy Gordon to

testify that the “anti[-]gay” song Watkins had been singing upon entering the jail

was discriminatory, letting the deputies cross-examine outside the scope of direct


                                          15
             Case: 18-12855      Date Filed: 01/22/2020   Page: 16 of 22


while he was prevented from asking similar questions on redirect, stopping him

from asking Deputy Pinnock a hypothetical question about a discriminatory song,

and not allowing him to prove that he had a right to play amplified music in the

park (the reason he was arrested in the first place).

      The district court did not abuse its discretion as to any of the above issues.

Watkins was simply incorrect that Deputy Gordon could not discuss the

discriminatory nature of the song, as he misinterpreted the court’s summary-

judgment order on Count II as making an affirmative statement of law that the

song was not discriminatory, which it did not. In addition, the court appropriately

managed the scope of cross-examination and redirect. Finally, the court correctly

informed Watkins that it was the judge’s job—not his—to instruct the jury on the

law, and that he was free to discuss his arguments about his right to play music at

closing.

                                        * * *

      In summary, the court was well within its discretion to exercise reasonable

control over the mode and order of examining witnesses and presenting evidence,

and Watkins has not shown that he was substantially prejudiced by any of the

court’s evidentiary rulings. See Adams, 754 F.3d at 1248 (stating that evidentiary

errors are harmless if the party’s substantial rights are not prejudiced).




                                          16
             Case: 18-12855     Date Filed: 01/22/2020    Page: 17 of 22


                                          B

                                            1

      We review a district court’s admission of expert testimony under a

“deferential abuse-of-discretion standard,” even where the decision is “outcome

determinative.” Chapman v. Proctor & Gamble Distrib., LLC, 766 F.3d 1296,

1305 (11th Cir. 2014) (quotation omitted). We will defer to a district court’s

decision “unless it is manifestly erroneous.” Id. (quotation omitted). A district

court judge has “no obligation to act as counsel or paralegal to pro se litigants.”

Pliler v. Ford, 542 U.S. 225, 231 (2004).

                                            2

      Watkins argues that the district court erred by not allowing him to call the

deputies’ expert witnesses as his own or testify about his own x-rays. He also

asserts that the court erred in overruling his objection to an expert witness’s

testimony about his medical records and mental health, in sustaining asked-and-

answered objections, and in failing to sua sponte inform him that he could have

prepared a rebuttal witness to challenge the testimony of the deputies’ expert

witness.

      The district court did not abuse its discretion with respect to expert

testimony. Watkins was able to cross-examine the deputies’ expert witness at

length, and the expert witness testified well within the scope of his medical


                                          17
             Case: 18-12855      Date Filed: 01/22/2020   Page: 18 of 22


expertise, whereas Watkins was not qualified to testify about his x-ray records.

Moreover, the court had no obligation to counsel Watkins in rebutting the expert,

see Pliler, 542 U.S. at 231, and it did not abuse its discretion by sustaining

objections to many of Watkins’s repetitive questions.

                                           C

                                           1

      “We review [an appellant’s] claim that the district court improperly limited

the scope of his [witness examination] for a clear abuse of discretion.” United

States v. Maxwell, 579 F.3d 1282, 1295 (11th Cir. 2009). In conducting a trial, the

district court “may comment on the evidence, may question witnesses and elicit

facts not yet adduced or clarify those previously presented, and may maintain the

pace of the trial by interrupting or cutting off counsel as a matter of discretion.”

United States v. Hill, 643 F.3d 807, 845 (11th Cir. 2011) (quotation omitted). “The

discharge of this responsibility necessarily entails the exercise of discretion.”

Haney v. Mizell Mem’l Hosp., 744 F.2d 1467, 1477 (11th Cir. 1984); see also

Akouri v. State of Fla. Dep’t of Transp., 408 F.3d 1338, 1346 (11th Cir. 2005)

(holding that the court did not abuse its discretion where “the record show[ed] that

the district court exercised reasonable control in managing the flow of the trial by




                                          18
             Case: 18-12855     Date Filed: 01/22/2020    Page: 19 of 22


establishing time limits,” and the appellant provided no “evidence that the court

acted inflexibly or unreasonably with respect to such time restrictions”).

                                           2

      Here, the district court did not abuse its broad discretion by imposing time

limits on Watkins’s direct examinations, as such restrictions were only imposed in

order to properly manage the flow of the trial. Indeed, the court imposed these

restrictions only after multiple warnings, and after Watkins had a dramatic outburst

in an examination, in which he called a witness on the stand a racial slur. Further,

the court was not inflexible with its limitation and made reasonable

accommodations when necessary. The Court also did not restrict Watkins’s

lengthy narrative during his direct testimony.

                                         VIII

                                           A

      “We review jury instructions de novo to determine whether they misstate the

law or mislead the jury to the prejudice of the objecting party, but the district court

is given wide discretion as to the style and wording employed in the instructions.”

Lamonica v. Safe Hurricane Shutters, Inc., 711 F.3d 1299, 1309 (11th Cir. 2013)

(quotation omitted). A court’s refusal to issue a jury instruction is reviewed only

for an abuse of discretion. Id. “[A]n abuse of discretion is committed only when

(1) the requested instruction correctly stated the law, (2) the instruction dealt with


                                          19
             Case: 18-12855      Date Filed: 01/22/2020    Page: 20 of 22


an issue properly before the jury, and (3) the failure to give the instruction resulted

in prejudicial harm to the requesting party.” Id. (alterations, internal quotation

marks, and citation omitted). “Jury instructions are subject to harmless error

review.” Fid. Interior Constr., Inc. v. Se. Carpenters Reg’l Council of United Bhd.

of Carpenters & Joiners of Am., 675 F.3d 1250, 1259 (11th Cir. 2012) (quotation

omitted).

                                           B

      We have held that, “[w]hile the Fourth Amendment prevents the use of

excessive force during arrests, . . . it is the Fourteenth Amendment that” prevents

the use of excessive force against pretrial detainees. Piazza v. Jefferson Cty., 923
F.3d 947, 952 (11th Cir. 2019) (citation omitted). We have stated that, “inasmuch

as it entails an inquiry into the objective reasonableness of the officers’ actions, the

Fourteenth Amendment standard has come to resemble the test that governs

excessive-force claims brought by arrestees under the Fourth Amendment.” Id. at

952–53. Specifically, a Fourth Amendment excessive-force inquiry asks “whether

the officers’ actions are ‘objectively reasonable’ in light of the facts and

circumstances confronting them, without regard to their underlying intent or

motivation,” Graham v. Connor, 490 U.S. 386, 397 (1989), whereas a Fourteenth

Amendment inquiry asks whether “the force purposely or knowingly used against

[a pretrial detainee] was objectively unreasonable,” without regard to “an officer’s


                                           20
             Case: 18-12855     Date Filed: 01/22/2020    Page: 21 of 22


subjective intent to harm,” Piazza, 923 F.3d at 952 (quotation omitted). We have

previously noted that “protection under the Fourth Amendment standard . . . is

commonly an easier standard for a plaintiff to meet.” Hicks v. Moore, 422 F.3d
1246, 1253 n.7 (11th Cir. 2005).

      Watkins correctly asserts that the district court erred in citing to the Fourth

Amendment in its jury instructions as to the excessive-force claim, because the

Fourteenth Amendment governs the use of excessive force on pretrial detainees.

Nevertheless, this was harmless error, as the Fourth Amendment

objective-reasonableness inquiry is nearly identical to the Fourteenth Amendment

standard and was, if anything, a more lenient standard for Watkins to meet.

                                          C

      Watkins also argues that the jury instructions incorrectly stated that the

deputies used a show of force to perform the booking and that they conducted a

“strip search.” He also asks the court to review for plain error the fact that (1) the

excessive-force instructions did not describe the deputies’ actions as he had alleged

them; (2) the punitive-damages instruction did not state which federally protected

rights were applicable; and (3) the unlawful-search instruction failed to indicate the

acts that he had to prove or any information about punitive damages. He also

argues that he did not have an opportunity to read over and object to the jury




                                          21
             Case: 18-12855     Date Filed: 01/22/2020    Page: 22 of 22


instructions, and that the court did not instruct the jury on the law regarding

discriminatory speech.

      Here, the court had broad discretion over the wording and style of its jury

instructions, and Watkins has failed to show any prejudicial harm from the court’s

rejection of his requested instructions. In particular, he was given more than the

hour he had requested to review the jury instructions, and any damages-related

errors cannot have prejudiced Watkins, as the jury found no liability on all counts.

      Accordingly, we affirm.

      AFFIRMED.




                                          22